Citation Nr: 0409187	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right ankle disorder.  

2.  Entitlement to service connection for a chronic acquired 
left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for a chronic 
acquired disorder of either ankle.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by him, and 
provided him an appropriate VA medical examination, all in an 
effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  A chronic acquired disorder of the right ankle was not 
shown in active service, nor is any shown post service.

3.  A chronic acquired disorder of the left ankle was not 
shown in active service, nor is any shown post service.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of either ankle which has been linked to active 
service on any basis.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the right ankle was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.303(b)(d) 
(2002).  

2.  A chronic acquired disorder of the left ankle was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303(b)(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that the RO fully complied with a 
significant change in the law which occurred prior to this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court; CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

Significantly, notices of VCAA were issued to the veteran in 
the instant case on appeal in May and June 2002, in response 
to his February 2002 claims.  

A review of the record shows that VA has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims on appeal.  Both private and VA treatment 
records were obtained, and in a written statement of July 
2002, the veteran indicated that there was no additional 
evidence to obtain.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  As noted above, notice of VCAA 
was issued in May and June 2002.  The claim was denied by the 
RO in a July 2002 rating decision, and the December 2002 
statement of the case included reference to the provisions of 
VCAA, including 38 C.F.R. § 3.159 and 38 U.S.C.A. § 5103A.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims on appeal.  

Importantly, the record presently consists of private and VA 
medical records with a pertinent VA examination report and 
medical nexus opinion dated in July 2002.  The record 
provides a complete basis for determining the issues on 
appeal, and contrary to the March 2004 argument of his 
representative, there is no basis for remanding the appeal 
for another VA examination and nexus opinion-development of 
which was completed in July 2002.  

In the July 2002 rating decision, December 2002 statement of 
the case, and March and June 2003 supplemental statements of 
the case, and associated correspondences, the RO notified the 
veteran which portion of the evidence was to be submitted by 
him and which was to be provided by VA consistent with 
section 5103A.  Such notice sufficiently placed him on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Since the RO actually provided notice of VCAA to the veteran, 
and adjudicated the veteran's claim with this law in mind, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in essential agreement with and adhere to the 
mandates of this new law with respect to the duty to notify 
and the duty to assist the veteran in the development of his 
claim. See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001), codified at 
38 C.F.R. § 3.159(b).  The duty to assist has been satisfied 
because the RO made reasonable efforts to obtain all evidence 
necessary to substantiate the veteran's claims, including 
relevant records identified by him as well as authorized by 
him to be obtained.  As the Board noted earlier, the veteran 
has indicated that there are no further records and his most 
recent submission of June 2003 was a duplicate copy of a June 
2002 private medical statement already of record.  


Additionally, there is no need for a file opinion as the 
record already has a medical opinion by competent medical 
authority addressing the issues at hand, and the private 
medical statements submitted have been considered and are 
further discussed below.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45, 630 (Aug. 29, 2001) codified at 38 C.F.R. § 
3.159.  

Given the above, no useful purpose would be served in 
remanding or deferring the matter simply to obtain another VA 
examination and nexus opinion, in the hopes that this opinion 
might be more beneficial to the veteran's claims on appeal.  
The CAVC has held that such remands are to be avoided. See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 2002).  



Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where chronic disease is shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).  

However, the above rule ( at 38 C.F.R. § 3.303(b)) does not 
mean that any manifestation in service will permit service 
connection.  (Emphasis added).  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word " chronic."  (Emphasis added).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.  
McManaway has particular importance in the present appeal, as 
the facts are similar to the claims presently on appeal, as 
detailed below.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


Analysis

The instant claims on appeal may be denied on several bases, 
predominantly on the basis that there is no medical showing 
of a chronic acquired disorder of either ankle for VA 
compensation purposes.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  The 
Board adds that there is no showing of a chronic left ankle 
injury residuals in service, and no medical evidence 
indicating continuous symptomatology under the rule of 
McManaway, 13 Vet. App. At 66.  

Service medical records show that the veteran sprained his 
left ankle in service in August 1969.  He is not shown to 
have injured his right ankle, however, and while he 
complained of "foot trouble" upon examination at separation 
from service in December 1969, the physical examination of 
the lower extremities was entirely normal.  That is, on 
separation examination in December 1969, the examining 
physician noted no disorders or abnormalities of either 
ankle, and there was no note of any history of ankle 
impairment, and no current right or left ankle diagnosis.  
Accordingly, the Board must find that the service medical 
records weigh against the claims on appeal.  

In this case, for the sake of argument, the Board concedes 
the fact that the veteran injured his left ankle in service.  
Additionally, the Board concedes, for argument, that the 
veteran may also have injured his right ankle in service.  
The claims on appeal still fail since service medical records 
show no chronic right or left ankle disorders on examination 
at separation from service in December 1969, and the post-
service medical evidence-both VA and private, shows no 
chronic acquired disorder of either ankle with appropriate 
diagnosis from which a successful service connection claim 
might follow.  

Private treatment records of Dr. FP, DO, Providence Hospital, 
show treatment for complaints of bilateral ankle pain from 
February 2002 to June 2002.  On examinations both in February 
and June 2002, the examiner's findings were limited to 
bilateral anterior ankle "fullness," with no tenderness to 
palpation of either ankle, and no X-ray evidence of 
abnormality.  Notation was made of the veteran's complaints 
of ankle pain.  It was felt that his complaints of bilateral 
ankle pain "can be" due to the injuries that he sustained 
while serving in Vietnam.  No diagnosis is given by Dr. FP in 
either his February 2002 or June 2002 medical statements, or 
by the associated private treatment records of Providence 
Hospital.  

The VA provided the veteran with a joints examination in July 
2002, at which time his entire claims file was reviewed and a 
medical nexus opinion was obtained.  On VA examination in 
July 2002, no disorders of the ankles were seen on both 
physical and X-ray examinations.  The VA examiner noted that 
the range of motion of each ankle was equal both in active 
and passive tests, and power against resistance was good and 
strong.  

The examiner further noted that there was no evidence of any 
functional loss due to pain and there was no evidence of 
weakness, instability or incoordination.  X-ray studies were 
normal as to both the left and right ankles.  Once again, 
upon medical examination, no diagnosis was given regarding 
either ankle.  Moreover, the VA examiner gave the opinion 
that the subjective symptoms the veteran reports are, "not 
likely to be related to the [reported] in-service events" or 
in-service ankle injuries.  


With no current right or left ankle diagnosis, the claims 
fail-even with concession that the veteran injured his left 
ankle in service and may have additionally injured his right 
ankle in service.  In the absence of any competent evidence 
of a current disability residual to a claimed in-service 
injury, there is no basis to find entitlement to service 
connection in this case.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  
The claims on appeal are denied for lack of current 
diagnosis, or demonstrated chronic acquired disorder of 
either ankle for VA compensation purposes.  

In finding so, the Board has given due consideration to the 
veteran's complaints of pain.  However, CAVC has long held 
that complaints of "pain" do not establish the existence of 
a disability warranting consideration for VA compensation 
purposes, see Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. on other grounds, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001), particularly when offered by 
a layperson lacking medical training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  None of the medical 
evidence associated with the claims file shows a current left 
or right ankle disability other than pain and "fullness."  

Finally, the Board recognizes and gives all due consideration 
to the private medical statements of Dr. FP suggesting a 
possible ("can be") relationship between the veteran's 
"bilateral ankle pain" and any injuries sustained in 
service.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the service medical records and VA 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran); see also Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis). See also Grover v. West, 
12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. App. 129 
(1999).  




Additionally, given the equivocal and speculative nature of 
Dr. FP's February 2002 and June 2002 opinion that current 
bilateral ankle pain "can be" related to in-service injury, 
and that these statements appear to be largely based on an 
unsubstantiated history provided by the veteran, the Board 
places less weight on the medical statement of this doctor 
than the VA examiner who reviewed the VA claims file and 
conducted the July 2002 VA examination.  See Cahall v. Brown, 
7 Vet. App. 232 (1994).

In doing so, the Board gives all due consideration to the 
veteran's statements and assertions-indeed, the Board 
concedes a left ankle injury.  However, as a layperson, the 
veteran is not competent to provide the required current 
medical diagnosis, or express an opinion as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Of course, the Board is not competent to supplement the 
record, and merely finds that the July 2002 VA examination 
report and medical nexus opinion is of greater weight than 
the veteran's statements and the private speculative and 
equivocal medical opinions of Dr. FP.   See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a chronic acquired 
disorder either ankle.  Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for a chronic acquired 
right ankle disorder is denied.

Entitlement to service connection for a chronic acquired left 
ankle disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



